
	

113 S724 IS: Essential Services Act of 2013
U.S. Senate
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 724
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mr. Blunt (for himself,
			 Mr. Risch, Mr.
			 Hoeven, Mr. Wicker,
			 Mr. Johanns, Mr. Enzi, Mrs.
			 Fischer, Ms. Collins,
			 Mr. Inhofe, and Mr. Boozman) introduced the following bill; which
			 was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To provide flexibility to agencies on determining what
		  employees are essential personnel in implementing the
		  sequester.
	
	
		1.Short titleThis Act may be cited as the
			 Essential Services Act of
			 2013.
		2.DefinitionsIn this Act—
			(1)the term agency means an
			 Executive agency (as defined in section 105 of title 5, United States Code);
			 and
			(2)the term
			 essential employee means an employee that performs work involving
			 the safety of human life or the protection of property, as determined by the
			 head of the agency.
			3.Furlough
			 flexibility
			(a)In
			 generalIn implementing the
			 sequester required by section 251A of the Balanced Budget and Emergency Deficit
			 Control Act of 1985, as ordered on March 1, 2013, the head of an agency may
			 furlough such employees of the agency as are required to achieve the funding
			 reduction required by the sequester for the agency, but shall exempt essential
			 employees.
			(b)Transfer of
			 budgetary resourcesThe head of an agency may transfer budgetary
			 resources within their agency to carry out subsection (a), subject to the
			 limitation that transfers may only be made to maintain essential
			 employees.
			
